           CASE 0:20-cr-00119-SRN-LIB Doc. 40 Filed 11/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                              Crim. No. 20-119 (SRN/LIB)

                            Plaintiff,

      v.                                                             ORDER

Kevin Roger Doerr,

                            Defendant.


Gina Allery, Office of the United States Attorney, 300 South 4th Street, Suite 600,
Minneapolis, MN 55415, for the Government.

Peter B. Wold, Wold Morrison Law, TriTech Center Suite 705, 331 Second Avenue South,
Minneapolis, MN 55401 for Defendant Kevin Roger Doerr.


      Based upon the Report and Recommendation of United States Magistrate Judge Leo

I. Brisbois dated October 29, 2020, and after an independent review of the files, records

and proceedings in the above-entitled matter,

      IT IS HEREBY ORDERED that:

      1. The Report and Recommendation is adopted in full, and

      2. The Defendant’s Motion to Suppress Statements [Docket No. 20] is

           GRANTED.

                                                BY THE COURT:


DATED: November 16, 2020                        s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
